     ERICK M. FERRAN, ESQ.
1    Nevada State Bar No. 009554
     HITZKE & FERRAN
2
     2110 E. Flamingo Road, Suite 206
     Las Vegas, Nevada 89119
3
     Telephone No.: (702) 496-7668
4
     Facsimile No.: (702) 462-2646
     Attorney for Defendants
5
                                  UNITED STATES DISTRICT COURT
6
                                         DISTRICT OF NEVADA
7
                                                    ***
8

9     UNITED STATES OF AMERICA,

10                        Plaintiff,                        CASE NO.: 2:21-mj-00155-EJY
11    vs.
                                                            STIPULATION TO CONTINUE TRIAL
12
      KENNETH LANE ELLIS
13
                                                                          (First Request)

14
                         Defendants.

15

16          IT IS HEREBY STIPULATED AND AGREED, by and between CHRISTOPHER
17
     CHIOU, ESQ., Acting United States Attorney, and RACHEL KENT, ESQ., Assistant United
18
     States Attorney, counsel for the United States of America, and ERICK M. FERRAN, ESQ.,
19

20
     counsel for Defendant KENNETH LANE ELLIS, that the Trial date in the above-captioned matter,

21   currently set for June 2, 2021, at 9:00 a.m., be continued for sixty (60) days or to a time convenient
22   to this Honorable Court.
23
            This stipulation is entered into for the following reasons:
24
            1. Counsel for the Defendant needs additional time to prepare for trial in the case,
25

26              including conducting legal research and review of the discovery. The Parties also need

27              additional time to continue exploring full resolution of the matter without going to trial;
28
            2. Defense Counsel and Assistant United States attorney are currently in negotiations;
                                                      -1-
     3. Defendant Ellis is not in custody and does not object to the continuance.
1

2    4. All parties involved agree to the continuance;

3    5. This is the first request for a continuance of trial.
4
     6. Denial of this request for continuance would result in a miscarriage of justice.
5
     7. This request for a continuance is made in good faith and is not intended to delay the
6

7
        proceedings in this matter.

8    8. The additional time requested by this stipulation is excludable in computing the time
9       within which the trial herein must commence pursuant to the Speedy Trial Act, 18
10
        U.S.C. §§ 3161(h)(7)(A), when considering the factors under 18 U.S.C. §§
11
        3161(h)(7)(B)(i) and 3161(h)(7)(B)(iv).
12

13   9. For all the above-stated reasons, the ends of justice would be best served by a

14      continuance of the trial date.
15
     DATED this 28th day of May, 2021.
16
      /s/ Erick M. Ferran, Esq.                              /s/ Rachel Kent, Esq.
17   ERICK M. FERRAN, ESQ.                                RACHEL KENT, ESQ.
     Counsel for Defendant Jennings                  Assistant United States Attorney
18

19

20

21

22

23

24

25

26

27

28
                                               -2-
                                 UNITED STATES DISTRICT COURT
1
                                        DISTRICT OF NEVADA
2
                                                    ***
3

4
      UNITED STATES OF AMERICA,
5
                         Plaintiff,                         CASE NO.: 2:21-mj-00155-EJY
6
      vs.                                                   ORDER TO CONTINUE TRIAL
7

8     KENNETH LANE ELLIS
9
                         Defendants.
10

11

12                                         FINDINGS OF FACT

13          Based on the pending Stipulations of the parties, and good cause appearing therefore, the
14
     Court finds that:
15
            1. Counsel for the Defendant needs additional time to prepare for trial in the case,
16
                including conducting legal research and review of the discovery. The Parties also need
17

18              additional time to continue exploring full resolution of the matter without going to trial;
19          2. Defendant ELLIS is not in custody and does not object to the continuance;
20
            3. All parties involved agree to the continuance;
21
            4. This is the first request for a continuance filed herein;
22

23          5. Denial of this request for continuance would result in a miscarriage of justice.

24          6. This request for a continuance is made in good faith and is not intended to delay the
25
                proceedings in this matter.
26
            7. The additional time requested by this stipulation is excludable in computing the time
27
                within which the trial herein must commence pursuant to the Speedy Trial Act, 18
28
                                                      -3-
               U.S.C. §§ 3161(h)(7)(A), when considering the factors under 18 U.S.C. §§
1

2              3161(h)(7)(B)(i) and 3161(h)(7)(B)(iv).

3                                      CONCLUSIONS OF LAW
4
            1. The ends of justice served by granting said continuance outweigh the best interest of
5
               the public and the defendant in a speedy trial, since the failure to grant said continuance
6

7
               would be likely to result in a miscarriage of justice, would deny the parties herein

8              sufficient time and the opportunity within which to be able to effectively and
9              thoroughly prepare for trial, taking into account the exercise of due diligence.
10
            2. This request for a continuance is made in good faith and is not intended to delay the
11
               proceedings in this matter.
12

13          3. The additional time requested by this stipulation is excludable in computing the time

14             within which the trial herein must commence pursuant to the Speedy Trial Act, 18
15
               U.S.C. §§ 3161(h)(7)(A), when considering the factors under 18 U.S.C. §§
16
               3161(h)(7)(B)(i) and 3161(h)(7)(B)(iv).
17
            4. For all the above-stated reasons, the ends of justice would be best served by a
18

19             continuance of the trial date.

20                                               ORDER
21
            IT IS ORDERED that the trial scheduled for June 2, 2021, at 9:00 a.m., be
22
     continued. IT IS FURTHER ORDERED that the Trial in this matter be scheduled for the
23

24
     11th day of August, 2021, at 9:00 am, in Courtroom 3D.

25          DATED this 28th day of May, 2021.
26

27
                                                  ___________________________________
28                                                UNITED STATES MAGISTRATE JUDGE
                                                     -4-
